DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4, 6-7, 10-11, 13, 17 and 19 have been cancelled.
New claims 21-23 have been added.
Claims 1-2, 5, 8-9, 12, 14-16, 18 and 20-23 are currently pending and have been amended in this Final Office Action.

Specification Objections
The disclosure is objected to because of the following informalities: The title contains a typographical error; “METHOD AND SYSTEM FOR DETERMINING VALIDITY OF A USER ACCOUNT AND ASSESSING THE QUALITY OF [RELATE] ACCOUNTS.” 
The title should be corrected to: “METHOD AND SYSTEM FOR DETERMINING VALIDITY OF A USER ACCOUNT AND ASSESSING THE QUALITY OF RELATED ACCOUNTS.”  Appropriate correction is requested.

Claim Objections
The following claims are objected to because of the following informalities:
Regarding Claim 1 reciting “trustworthyness” is a typographical issue.  Appropriate correction is requested to recite “trustworthiness.”

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 5, 8-9, 12, 14-16, 18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Under MPEP 2161.01, when examining computer-implemented functional claims, “Examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (see MPEP 2161.01).

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation (“DWT”). The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished. However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
The claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function: 
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Id.

While Ariad relates to chemical compounds, the legal principles are the same. The MPEP § 2163(ll)(A)(3)(a)(ii) additionally states that: 

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”



In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the specific algorithm or the necessary steps for implementing the claimed function. See In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, 1245-46 (Fed. Cir. 1992). Two additional observations made by the Federal Circuit in Hayes are important. First, the Federal Circuit stressed that the written description requirement was satisfied because the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” Id at 1534, 25 USPQ2d at 1246 (emphasis in original). Second, the Court acknowledged that the level of detail required for the written description requirement to be met is case specific. Id
Under MPEP 2161.01, in view of 35 USC 112(a), when examining computer-implemented functional claims, “Examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-
In this case, claims 1, 8 and 15 recite newly amended features, “determining if the engaged account is a fake account based on the interaction between the engaged account and the publisher account and the data associated with the engaged account.”  Claim 8 similarly recites “wherein it is determined if the engaged account is a fake account.”  Claim 15 recites “to detect fake engaged account.”  The written description is not satisfied for the Applicant’s newly amended feature of determining whether the user account is fake because there is no specific algorithm disclosed that provides the inner-workings and necessary steps to perform the claimed functional language, in other words, the specification does not sufficiently identify how the invention achieves the claimed function, and secondly the level of detail is not sufficiently provided to satisfy the written description requirement.  There is no support in the disclosure other than reciting similar generic language of determining if an account is fake or not.  Thus, the manner in which the determination is implemented for whether an account is fake or real has not been disclosed in the originally filed specification to any extent other than generically reciting data gathering and data analysis of user account information.
Additionally, claim 23 reciting a set of features of the network service “are used to adjust a set of factors which are used to calculate the score” does not satisfy the written description requirement because the disclosure fails to sufficiently describe how the factors are adjusted and used to calculate the score.  There is no specific algorithm on how the claimed invention uses a set of features of the network service to adjust a set of factors, and how the score is calculated based on adjusting the set of factors.  
how the various types of data (account data of the engaged accounts, the interaction data between engaged and publisher accounts and other data associated with the engaged/publisher accounts) are actually analyzed, manipulated and implemented in any specific manner to somehow determine whether an account is fake or not.  Oher than stating generic data gathering and analysis of account information, there is no specific disclosure of any specific algorithm on how the claimed invention achieves the if the account is fake based on the numerous and generically claimed account data and user information.   At best, the disclosure states result-oriented generic language that merely echoes the claimed limitation without further expansion on precisely how the accounts are determined to be fake based on various account data and user information, thus, the disclosure merely refers to result-oriented language that arrives to the conclusory statement of some likelihood of determining a fake account.
As is the case here, when a claim merely recites a functional result to be achieved by merely a generic “black box” approach, written description may be considered as insufficient.  See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008) (noting that the Supreme Court has explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). Applicant’s specification has failed to identify any sufficient disclosure of how an account is determined to be fake or not and how the determination is accomplished based on various account data and user information in order to accomplish the claimed functional results. See Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 
Applying the above legal principles to the facts of the case at hand, Examiner concludes that the Applicants' disclosure fails to sufficiently disclose sufficient written description for possession at the time of the invention. Given that the step of determining whether a user account is fake or real is at the core of the invention, and the fact that very little in the way of any specifics about how to achieve the determining step (e.g., the formula or algorithm that calculates whether or if an account is fake) demonstrates that the Applicants have failed to reasonably convey possession at the time of the invention.  Applicants' specification does not demonstrate a generic invention that achieves the claimed result because there is inadequate disclosure of species (e.g., different formulas, calculations, or algorithms).
Thus,  the vague association of using account data and user information to somehow come up with a determination of whether an account is fake is analogous to a black-box approach for failing to precisely reveal specifically how the various types of account data and user information and interaction between the accounts are specifically manipulated and incorporated in the actual determination of whether an account is fake, in other words, Applicant’s disclosure is silent regarding how these data factors are then somehow used for determining if an account is fake which is an important aspect of calculating a score based on the fake account determination, thus Applicant’s disclosure of purely functional language has failed to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention under the written description requirement.  Based on their respective dependencies, all of the 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 8-9, 12, 14-16, 18 and 20-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite the following indefinite language containing improper antecedent basis, as underlined below:
A computer-implemented method, computer program product, computer system for determining the relevance of an audience…
a subset of engaged accounts… the engaged account
the age of the content
There is insufficient antecedent basis for the limitation identified above.  Necessary correction is required.  Dependent claims 2, 5, 9, 12, 14, 16, 18 and 20-23 are also rejected under 
Regarding Claim 5, there is improper antecedent basis for an age since it is unclear whether it refers to same “the” age already recited in claim 1 or different age.  Appropriate correction is required.
Regarding Claims 7 & 14, there is improper antecedent basis for this data.  Appropriate correction is requested.
Regarding Claim 15, a system is claimed however, the preamble then mixes the computer program product language, thus there is improper antecedent basis for the computer program product.  Examiner notes that this claim pertains to a computer system not a computer program product.  Appropriate correction is required, as already stated in the previous office action.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5, 8-9, 12, 14-16, 18 and 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall 
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), which is incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claim 1 and its dependent claims are directed toward a process (computer-implemented method).  Claim 8 and its dependent claims are directed toward an article of manufacture (computer product comprising computer-readable storage media) which according to the specification in [0079] explicitly excludes transitory signals per se.   Claims 15 and its dependent claims are directed toward an apparatus (computer system).  Thus, all claims fall within one of the four statutory categories as required by Step 1.



Regarding Step 2A [prong 1], 
Claims 1-2, 5, 8-9, 12, 14-16, 18 and 20-23 are directed toward the judicial exception of an abstract idea.  Independent claims 8 and 15 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
 Regarding independent claims 1, 8 and 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method [claim 1] computer product [claim 8] and computer system [claim 15] of determining the relevance of an audience comprising: 
analyzing, by at least one processor, a publisher account information and content within a networking service, wherein the content is associated with and generated by the publisher account in the networking service, and (claim 15: identify) an audience associated with the publisher account, wherein the audience is comprised of a set of engaged accounts; 
selecting, by at least one processor, a subset of engaged accounts associated with the publisher account within the networking service, wherein the subset of engaged accounts is associated with the publisher account through an interaction between content generated by the publisher account and the engaged account, wherein the content generated is selected based on the age of the content generated (claim 8: generated content (claim 15: of the publisher) within a predetermined time frame);
processing (claim 8: analyze), by the at least one processor, the interaction between the engaged account and the publisher account of each of the engaged accounts of the subset of engaged accounts and data associated with the engaged account;
(claim 15: analyze the type of engagement of the engaged accounts with the publisher account; analyze a set of features of the engaged accounts);
determining by the at least one processor, if the engaged account is a fake account based on the interaction between the engaged account and the publisher account and the data associated with the engaged account
calculating, by at least one processor, a score based on the number of fake (claim 15: enaaged) accounts of the (claim 15: audience) set of engaged accounts for the publisher account and the features of the engaged accounts;
modify a training dataset for the detection of fake engaged accounts based on the data collected from analyzing of the type of engagement of the engaged accounts and the set of features of the engaged accounts;
publicizing, by at least one processor, the score to identify the publisher account trustworthyness within the networking service.

dvertisers to determine the true reach of their advertisements.  Besides targeting only real users, an advertising manager may wish to further narrow down the selection of relevant user accounts. For example, an advertising manager may be interested in user accounts of a specific gender or/and user age. Since many active audiences are populated with fake accounts and sometimes even entirely consist of fake accounts following a fake user” ([0007]) and to “determine the true reach of an audience (e.g. an audience of a particular influencer)…provides that advertisers with information that depicts an accurate representation of the real audience sizes.” ([0008]).  Specification further emphasizes “Due to the large following of these influencers, business see it as a successful means to promote their products or services to large groups of people with minimal effort” ([0023]).  “However, as the size of social networking services has grown, and many people learning that they can generate income through these businesses by promoting their products/services, some people have begun to embellish their following by having a number of fake or bot accounts, thereby giving the impression of popularity. This results in a business investing in these embellished "users" and seeing very little return on their investment” ([0024]), which pertains to the abstract idea of effectively identifying and managing a social group of users that promote goods and serves to a subset of engaged users thereby solving a business problem for advertising goods and services successfully.  
underlined claim limitations above demonstrate, independent claims 1, 8 and 15 are directed to the abstract idea of managing a social group of users to identify a group and subset of engaged users based on the engaged users’ activity related to the content provided by a publisher/influencer, which is considered certain methods of organizing human activity because the underlined claim limitations pertain to (i) commercial/legal interactions; and/or (ii) managing personal behavior/relationships or interactions between people, under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).
Applicant’s claimed invention pertains to commercial interactions because the limitations recite targeted content to an audience of users/followers of a publisher/influencer to increase marketing and advertising opportunities, thus the publisher providing content and its relevant audience engaged with the content pertain to “advertising, marketing or sales activities or behaviors and business relations” expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).  
Furthermore, the claim limitations are also directed towards managing personal behavior/relationships or interactions between people because the limitations recite managing and analyzing social activities and social content of publisher/influencers and their audience/followers by identifying a group of their audience/followers, and following rules to select a subset of engaged audience/followers based on their activities, and socially announcing/publicizing a calculated score to identify the trustworthiness,  which pertains to “social activities, teaching, and following rules or instructions” expressly categorized under 
Alternatively, the claimed limitations of analyzing a publisher’s information and content and audience who are participating or engaged with the publisher, selecting a subset of engaged audience, analyzing each user in the subset of engaged audience members based on observation of engagement activity to determine the relevance of each user in the subset, and determining a score based on the relevant users is also considered an abstract set of mental processes because the claimed process pertains to, “an observation, evaluation, judgment, opinion” which can be performed as a mental process, regardless if performed more efficiently using a computer. See MPEP §2106.04(a)(2)(III).  The claimed steps can be accomplished by receiving and analyzing information about a user either verbally or writing down with the aid of pen & paper, evaluating engagement or participation of a subset of users, and calculating based on forming a judgement or opinion about evaluation the observed user information.  
Furthermore, the Courts have held that the concept of grouping similar items together that share common characteristics or attributes does not render an otherwise abstract idea less abstract. See Versata Development Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1312, 1330-36 (holding ineligible claims directed to product price determination involving determining hierarchy of organizational and product groupings).  Similarly, in this case, grouping engaged users as a subset based on an activity related to the content of the publisher user, does not render the abstract idea any less abstract.   The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. 
Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Examiner notes, according to the specification, binary classifier is mentioned only once, and is disclosed as being performed manually by humans: “binary classifier training is performed by a set of personnel, who create a baseline of relevant and irrelevant accounts.” (Specification; [0055]).  Thus, humans (set of personnel) manually perform modifying training dataset by performing manual binary classifier training to classify accounts as relevant and irrelevant.  Based on this binary classifier training “performed by a set of personnel” the relevant user detection module 126 and “other machine learning models” are “capable of classifying accounts.”  (Specification’ [0055]).  The manual process of performing binary classifier training is not from manual review by administrators associated with the social networking system regarding whether the generated content or active audiences are legitimate or fake.”  
The specification in [0049-0050] discloses “the relevant user detection module 126 uses machine learning technology or manual assistance to determine patterns… These are considered based on the machine learning technology and/or manual review of the relevant user detection module 126 findings. Again, the applicants emphasize that manual processing can be used to determine whether accounts are fake (irrelevant) or relevant, and the mention of machine learning is generically cited as a tool without an algorithm which Examiner considers not distinguishable from Komok’s artificial intelligence that already discloses detecting fake accounts, and determining which accounts are real.  See Specification “[053] Either manually or through at least one other machine learning model trained on relevant 402 and irrelevant 404 accounts, each engaged user 205 account of the subset is determined to be relevant or irrelevant”, [0061] If the account is determined to be irrelevant, the account is flagged and processed as an irrelevant account, [0060] “A publisher account 202 is selected either manually or automatically to be assessed. The publisher account 202 may be flagged by other users, staff and employees of the networking service 116, or a third party, [0064] Each account publisher account 202 of the subset is then determined to be either a relevant account or an irrelevant account. In some the account is flagged for manual review.”
Thus, the detection of fake accounts using generic machine learning “buzzwords” is emphasized throughout the disclosure as using manual/human assistance without providing the specific innerworkings of how the machine learning model is implementing the result of detecting fake accounts. 
Dependent claims 2, 5, 9, 12, 14, 16, 18 and 20-23 further reiterate the same abstract ideas with further embellishments, such as analyzing a growth rate of the audience over a predetermined time, processing of each of the engaged accounts is associated with the account information of each of the engaged accounts, assessing the content generated by the engaged accounts of the subset of accounts, selecting of the subset of engaged accounts is based on the age of the engaged accounts, the content generated by the publisher account is selected based on the age of the content and categorizing the processed engaged accounts, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8 and 15. 

Regarding Step 2A [prong 2], 
Claims 1-2, 5, 8-9, 12, 14-16, 18 and 20-23 fail to integrate the abstract idea into a practical application.  Independent claims 1, 8 and 15 include the following additional elements which do not amount to a practical application:
A computer-implemented method [claim 1] computer program product [claim 8] and computer system [claim 15] of determining the relevance of an audience comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media; …by at least one processor… within a networking service…
The underlined elements recited above in independent claims 1, 8 and 15 pertain to additional elements which merely provide computer hardware and software components used by the abstract idea based solution, which fail to integrate the abstract idea into a  practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention which merely pertains to gathering, analyzing and outputting user information for managing a social group of users to identify a group and subset of engaged users based on the engaged users’ activity related to the content provided by a publisher using the claimed additional computer elements a tool to perform the recited abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP business problem of determining the “true reach of an audience (e.g., an audience of a particular influencer)…and provide advertisers with information that depicts an accurate representation of the real audience sizes” (Spec; ¶0008).  The Specification discloses that a conventional computer system is being used to carry out the instructions and processes of the claimed invention, “the user devices 104 is a conventional computer system” ([0032]), Nowhere in the Specification does the Applicant emphasize any significant hardware and/or software elements which provide an actual improvement in computer functionality, or to an improvement of a specific technology or technical field, other than using a computer system and processor as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05(a & e).
In addition, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display of information, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly the current invention uses user information related to a publisher content for collection, analysis and display on a computer.  
When considered in combination, the claims do not amount to any improvements of the functioning of a computer, or to any specific technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.05(f-h).  Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. MPEP §2106.05(a & e).
Dependent claims 2, 5, 9, 12, 14, 16, 18 and 20-23 merely incorporate the same additional elements recited above, along with further embellishments of the abstract idea, but these features only serve to further limit the abstract idea of independent claims 1, 8 and 15,  using the 
Additionally regarding new claim 21 further reciting an additional element of a “binary classifier” which is used generically in AI (artificial intelligence), as claimed, it is merely being used as a tool to apply instructions to implement the abstract idea and does nothing more than generally link the use of the judicial exception to a particular technological environment.  Applicant’s disclosure lacks any AI model/algorithm being integrated in any specialized structure that serves any specialized technical purpose or how the claimed invention is “training” the binary classifier, other than just using them as a tool with no specific description of the AI learning or how it is being implemented in any specific way.  The AI terms are merely applied on data gathering and data processing to compare and classify the data analysis as claimed.  There is no indication in the disclosure of any specific AI algorithm on how the AI terms (“binary classifier”) is implemented specifically to improve the functioning of the computer or how it “learns” to generate at each reiteration more accurate improved data output.  The Applicant’s reference to these AI algorithm terms are clearly lacking the inner-workings of the intelligence aspect of what constitutes “training” of the AI model/algorithms since there is no disclosure that provides how any AI algorithm is implemented from any subsequent re-iteration utilizing the data outputs from previous iterations, other than claiming “binary classifier” being used “in a computer system.”   The claims are not rooted in machine learning technology, and the claims do not solve a technical problem that only arises in AI or machine learning technology. MPEP § 2106.05(a).  

Regarding Step 2B, 
Claims 1-2, 5, 8-9, 12, 14-16, 18 and 20-23 do not amount to significantly more than the abstract idea.  Independent claims 1, 8 and 15 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A computer-implemented method [claim 1] computer product [claim 8] and computer system [claim 15] of determining the relevance of an audience comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media; …by at least one processor… within a networking service…
The underlined elements recited above in independent claims 1, 8 and 15 do not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components.  These additional elements do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular 
Instead, these additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). 
Dependent claims 2, 5, 9, 12, 14, 16, 18 and 20-23 merely recite further additional embellishments of the abstract idea but these features only serve to further narrow the abstract idea of independent claims 1, 8 and 15, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits.  Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the features in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 15 since they fail to impose any meaningful limits on practicing the abstract idea. 
Additionally regarding new claim 21 further reciting an additional element of a “binary classifier” which is a conventional AI (artificial intelligence) technique being used as a tool to only arises in AI or machine learning technology. MPEP § 2106.05(a).  The general and generic recitation of AI terms (binary classifier), without any particularity, is simply not enough to amount to significantly more. See Ultramercial, 772 F.3d at 715—16 (holding the claims insufficient to supply an inventive concept because they did not “do significantly more than simply describe [the] abstract method”). The Specification fails to clearly evidence, how the use of a binary classifiers or any other AI is an actual technological improvement over, or differs from, the general concept of a typical binary classifier implementing data analysis.  In fact, the Specification admits that the “binary classifier training is performed by a set of personnel who create a baseline of relevant and irrelevant accounts” thus human input determines the baseline of the binary classifier and there is no specific manner or algorithm that is specified in the disclosure on how the binary classifier is used to classify real/relevant and fake/irrelevant users based on user data and user features.  
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2, 5, 8-9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AGGARWAL (U.S. 2017/0277691) in view of KOMOK (Non-Patent literature; Komok, Anna “What is Audience Quality Score on HypeAuditor”, Hype Journal website, July 5, 2018) 
Regarding Claims 1 & 8, 
	Aggarwal discloses:
A computer-implemented [claim 1] method and [claim 8] computer program product comprising non-transitory computer readable storage medium having program instructions executable by a computing device, and [claim 15] a computer system comprising a CPU, a computer readable memory and non-transitory computer readable storage medium associated with a computing device for (Fig. 11; Computer system and [0143-1044] hardware and instructions executed by a processor 1102, [0006] “A method, a storage medium, a system and a computer program product”, Examiner notes that [0143-0144] “processor 1102” applies to all claim limitations that are executed by at least one processor below) determining the relevance of an audience ([0004] “social influence of a user may be quantified by generating a social influence score based on information about the user's audience and content the user posts or publishes…quantified social influence may also be used e.g., for identifying disengaged users” and [0047] “targeting criteria may include implicit or inferred user interests or connections”) comprising: 
analyzing, by at least one processor, a publisher account information and generated content within a networking service, wherein the content is associated with and generated by the publisher account in the networking service ([0053] “Social-networking system 160 may monitor user’s actions on the online social network…any suitable type of user actions may be tracked or monitored. Typical user actions include…creating or posting content, [0035] “a user node 202 may have a corresponding user-profile page in which the corresponding user may add content”, [0004] “social influence of a user may be quantified by generating a social influence score based on information about the user's audience and content the user posts or publishes on one or , and an audience associated with the publisher account, wherein the audience is comprised of a set of engaged accounts ([0063] “social influence factors calculated for a user may include fan popularity (FP)…The fan popularity factor (FP) may be a measure of the size of the user's audience… based on a total number of fans or followers the user has…determined by how many other users follow, subscribe to, or otherwise have an association with the user in which they receive content from the user”, wherein Examiner considers a set of engaged accounts as the “number of fans or followers the user has”);
selecting, by the at least one processor, a subset of the engaged accounts associated with the publisher account within the networking service, wherein the subset of engaged accounts is associated with the publisher account through an interaction between content generated by the publisher account and the engaged account wherein the content generated is selected based on the age of the content generated ([0035] “profile pages may be viewable by a selected subset of other users”, [0133] “The social-networking system may suggest to the user that he or she target a specific audience, e.g., teenagers or users who like musicians pages…and a number of users who view the user's advertisement”, [0095] “a subset of the total number of users, e.g., in a particular age range”,  [0086] “identifying one or more of the social influence factors that are associated with a subset of the user's audience…targeting advertising to the subset when each of the social influence factors satisfies a threshold condition”, [0099] “comments or replies by other users on or to the user's posts”, [0065] determine “the quantity of interactions 
processing, by at the least one processor, the interaction between the engaged account and the publisher account of each of the engaged accounts of the subset of engaged accounts and data associated with the engaged account ([0099] determining the “number of posts by other users on the user's timeline or activity stream, or comments or replies by other users on or to the user's posts, replies, or comments”, [0102] “ratings of the quality of the content published by the user… may be based on, for example, input from other users rating the user's published content…relevance of the content to related 
calculating, by the at least one processor, a score based on the number of [fake] accounts of the set of engaged accounts and the features of the networking service ([0004] “social influence score may be calculated by an algorithm based on one or more social influence factors, which may include the number of followers the user has, the quantity of content the user posts, the quantity of content published by other users and directed to the user”, [0046] “identifying and targeting users that are more likely to find its advertisements more relevant or useful” based on “user-profile information in social-networking system 160 to identify those users”,  [0133] “The social-networking system may suggest to the user that he or she target a specific audience, e.g., teenagers or users who like musicians' pages. The social-networking system may provide the total number of users who like musicians' pages to the user and/or use that total number as a goal for 
Although Aggarwal discloses calculating a score based on the set of engaged set accounts as recited above, Aggarwal does not explicitly specify determining if the engaged account is a fake account, and the score is based on the number of fake accounts, and publicizing the score to identify the publisher account trustworthiness.
Nonetheless, Komok discloses: 
determining if the engaged account is a fake account based on the interaction between the engaged account and the publisher account and the data associated with the engaged account (Pg. 2 “Engagement Rate – a percentage of followers that are engaged with the influencer’s content…Authentic Engagement – a percentage of real people amongst those who are engaged, determined by AI”, wherein the set of engaged accounts is considered “Engagement Rate – a percentage of followers that are engaged” and the “Authentic engagement – a percentage of real people amongst those who are engaged, Pg. 4; “Free Instagram Audit & Fake Follower Check; fake followers and likes.  Analyse the audience quality, engagement authenticity and more” and Pg. 3; Graph depicting (below) authentic engagement percentage value, including a breakdown of what percent is “real people” and what percent is fake or “suspicious accounts”)

    PNG
    media_image1.png
    231
    742
    media_image1.png
    Greyscale

calculating a score based on the number of fake account of the set of engaged accounts (Pgs. 2-3 “Audience Quality Score (AQS)…consists of three components: Engagement Rate – a percentage of followers that are engaged with the influencer’s content…Authentic Engagement – a percentage of real people amongst those who are engaged, determined by AI…Follower’s Reachability – a percentage of followers who will actually see the influencer’s post”, Pg. 2 “Engagement Rate – a percentage of followers that are engaged with the influencer’s content…Authentic Engagement – a percentage of real people amongst those who are engaged, determined by AI”, Pg. 3; Graph depicting authentic engagement percentage value, including a breakdown of what percent is “real people” and what percent is fake or “suspicious accounts), and 
publicizing the score to identify the publisher account trustworth[i]ness within the networking service (Pg. 2 “Engagement Rate – a percentage of followers that are engaged with the influencer’s content…Authentic Engagement – a percentage of real people amongst those who real people amongst those who are engaged, determined by AI).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Aggarwal’s user account engagement analysis, to further incorporate the features above as taught by Komok.  One of ordinary skill in the art would have been motivated to include determining if the engaged account is fake, calculating a score based on also incorporating the fake accounts and publicizing the score to identify trustworthiness in order to identify “fake followers and likes” and provide “audience quality and engagement authenticity” (Komok; pg. 4).

Regarding Claims 2 and 9,
Modified Aggarwal discloses the computer-implemented method of claim 1, and computer program product of claim 8, as recited above.  
Aggarwal further discloses analyzing, by the least one processor, a growth rate of the audience or set of engaged accounts over a predetermined time ([0085] “The social influence 

Regarding Claim 5 and 12,
Modified Aggarwal discloses the computer-implemented method of claim 1, computer program product of claim 8.   
Aggarwal further discloses wherein the selecting of the subset of engaged accounts is based on an age of the engaged accounts ([0086] “the action performed by application 324 may include identifying one or more of the social influence factors that are associated with a subset of the user's audience, e.g., teenagers or other demographic group”, see also [0092], [0112]] and [0133]).

Regarding Claim 14,
Modified Aggarwal discloses the computer program product of claim 8, as recited above.  Aggarwal further discloses categorize the processed engaged accounts, and this data is stored for review of other publishing accounts ([0061] The quantified social influence may also be used by operators of social-networking systems, e.g., to identify disengaged users to contact and attempt to re-engage or to identify characteristics or usage patterns that are common among highly-engaged users, Examiner notes storing data for the intended use of “for review of other publishing accounts” does not distinguish over the prior art since it does not alter implicitly or explicitly the storage of data, thus the intended use of the data is not given patentable weight, see [0024] Social-networking system 160 may generate, store, receive, and send social-networking data.  Data stores 164 may be used to store various types of information).
Although modified Aggarwal teaches the limitation above, it does not specify, yet Komok further discloses: 
 wherein the engaged accounts are categorized as fake or real (Pg. 2 “Engagement Rate-a percentage of followers that are engaged with the influencer’s content…Authentic Engagement – a percentage of real people amongst those who are engaged, determined by AI”, wherein the set of engaged accounts is considered “Engagement Rate – a percentage of followers that are engaged” and the “Authentic engagement – a percentage of real people amongst those who are engaged, Pg. 4; “Free Instagram Audit & Fake Follower Check; Check any Instagram account for fake followers and likes.  Analyse the audience quality, engagement authenticity and more” and Pg. 3; Graph depicting authentic engagement percentage value, including a breakdown of what percent is “real people” and what percent is fake or “suspicious accounts”).
.

Claim 15, 16, 18, 20-23 is rejected under 35 U.S.C. 103 as being unpatentable over AGGARWAL (U.S. 2017/0277691) in view of KOMOK (Non-Patent literature; Komok, Anna “What is Audience Quality Score on HypeAuditor”, Hype Journal website, July 5, 2018) in further  view of BOSHMAF (US 2015/0188941).
Regarding Claim 15,
Aggarwal discloses:
A computer system for determining the relevance of an audience, comprising a CPU, a computer readable memory and non-transitory computer readable storage medium with a computing device (Fig. 11; Computer system and [0143-1044] hardware and instructions executed by a processor 1102, [0006] “A method, a storage medium, a system and a computer program product”, Examiner notes that [0143-0144] “processor 1102” applies to all claim limitations that are executed by at least one processor below) for determining the relevance of an audience ([0004] “social influence of a user may be quantified by generating a social influence score based on information about the user's audience and content the user posts or publishes…quantified social influence may also be used e.g., for identifying disengaged users”  comprising program instructions to: 
analyze a publisher account and generated content within a networking service and the publisher account data ([0053] “Social-networking system 160 may monitor user’s actions on the online social network…any suitable type of user actions may be tracked or monitored. Typical user actions include…creating or posting content, [0035] “a user node 202 may have a corresponding user-profile page in which the corresponding user may add content”, [0004] “social influence of a user may be quantified by generating a social influence score based on information about the user's audience and content the user posts or publishes on one or more social networking systems”, see also [0053] and [0063-0064] e.g., analysis of a user’s published content)
identify an audience of the publisher account, wherein the audience is comprised of a set of accounts and analyzing the set of accounts which have engaged with the generated content of the publisher account within a predetermined time frame,  and analyze the type of engagement of the engaged accounts with the publisher account and a set of features of the engaged accounts  ([0063] “social influence factors calculated for a user may include fan popularity (FP)…The fan popularity factor (FP) may be a measure of the size of the user's audience… based on a total number of fans or followers the user has…determined by how many other users follow, subscribe to, or otherwise have an association with the user in which they receive content from the user”, [0035] “profile pages may be viewable by a selected subset of other users”, [0133] “The social-networking system may suggest to the user that he or she target a specific audience, e.g.,  [0095] “a subset of the total number of users, e.g., in a particular age range”,  [0086] “identifying one or more of the social influence factors that are associated with a subset of the user's audience”, [0099] “comments or replies by other users on or to the user's posts”, [0065] determine “the quantity of interactions between the user and the user's audience. Interactions may include any communications from the user to one or more fans, or from a fan to the user. Interactions may include likes, comments, shares, views, video replies, views, audio replies, @mentions, direct communication”, wherein the subset of engaged accounts is considered as the number of engaged followers that interact with the publisher’s content within the set of the publisher’s followers (set of engaged accounts), [0094] “fan popularity factor may be measured in units other than follower counts. For example, the fan popularity factor may instead or in addition be based on the number of times the user gains a new follower or loses an existing follower in a particular time period”, [0099] analyzing  the number of posts by other users on the user's timeline or activity stream, or comments or replies by other users on or to the user's posts, replies, or comments, [0102] “ratings of the quality of the content published by the user… may be based on, for example, input from other users rating the user's published content…relevance of the content to related content items such as related posts, replies, or comments”, [0063] “negative sentiment may be distinguished from positive sentiment. A negative “like” may have a different weight from a positive like when calculating fan popularity. Disagreements with the user's posts by other users may negatively influence the content interaction score” and “social influence factors calculated for a user may 
calculate a score based on the number of [fake] engaged accounts of the audience([0004] “social influence score may be calculated by an algorithm based on one or more social influence factors, which may include the number of followers the user has, the quantity of content the user posts, the quantity of content published by other users and directed to the user”, [0046] “identifying and targeting users that are more likely to find its advertisements more relevant or useful” based on “user-profile information in social-networking system 160 to identify those users”,  [0133] The social influence score may be based on an advertisement viewer count factor that is proportional to the number of users who view the user's advertisements, see also [0053] for features of the social network, [0112] “Social influence score graphs 602, 604 show values of the fan popularity (FP), content publishing (CP), content interaction (CI), and content quality (CQ) weighted 

Although Aggarwal discloses detecting engaged accounts and calculating a score based on the set of engaged accounts as recited above, Aggarwal does not explicitly specify the type of engaged accounts detected are “fake” engaged accounts, the calculated score based on the number of “fake” engaged accounts of the audience.
Nonetheless, Komok discloses: 
detect fake engaged accounts, calculate a score based on the number of fake engaged accounts based on the data collected from analyzing the type of engagement of the engaged accounts and the set of features of the engaged accounts (Pg. 2 “Engagement Rate – a percentage of followers that are engaged with the influencer’s content…Authentic Engagement – a percentage of real people amongst those who are engaged, determined by AI”,  wherein AI is artificial intelligence that is trained by a dataset, Pg. 4; “Free Instagram Audit & Fake Follower Check; Check any Instagram account for fake followers and likes.  Analyse the audience quality, engagement authenticity and more” wherein the online freely publicized audit tool displays the “Audience Quality Score “of any account within Instagram to identify “audience quality” and “engagement authenticity”, and Pg. 3; Graph depicting (below) authentic engagement percentage score, including a breakdown of all the engaged users, i.e. what percent is “real Audience Quality Score (AQS)…consists of three components: Engagement Rate – a percentage of followers that are engaged with the influencer’s content…Authentic Engagement – a percentage of real people amongst those who are engaged, determined by AI…Follower’s Reachability – a percentage of followers who will actually see the influencer’s post”).

    PNG
    media_image1.png
    231
    742
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Aggarwal’s user account engagement analysis, to further incorporate the features above as taught by Komok.  One of ordinary skill in the art would have been motivated to include determining if the engaged account is fake, calculating a score based on also incorporating the fake accounts and publicizing the score to identify trustworthiness in order to identify “fake followers and likes” and provide “audience quality and engagement authenticity”  (Komok; pg. 4).
Aggarwal already discloses  “using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users” [0052], and  Komok already discloses detection of fake engaged accounts based on the data collected from analyzing of the type of engagement of the engaged accounts and the set of features of the engaged account, using 
However, under a more conservative interpretation to one who may not be familiar with AI modeling trained on datasets, Boshmaf clearly and more explicitly discloses modifying a training dataset for the detection of fake engaged accounts.  
 Boshmaf, in the same field of endeavor of detecting fake accounts on online social networks, explicitly teaches modifying a training dataset for the detection of fake engaged accounts based on the data collected from analyzing of the type of engagement of the engaged accounts and the set of features of the engaged accounts ([0007] Feature-based detection includes features that are extracted from user accounts (e.g., gender, age, location, membership time) and user activities on the website (e.g., number of photos posted, number of friends, number of "likes"). These features are then used to predict the class to which an account belongs (i.e., fake or legitimate), based on a prior knowledge called ground-truth, [0009] The user class, also called its target variable, is the classification category to which the user belongs, which is one of the possible classification decisions (e.g., fake or legitimate accounts, malicious or benign activity) made by a classifier, [0012] The FIS performs real-time checks and classification on every user action on its website based on similar features extracted from user accounts and activities, [0013] Offline classifier training: In this stage, a k-dimensional feature vector is extracted for each 
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further modify Aggarwal in view of Komok’s machine learning/AI model to incorporate modifying a training dataset for the detection of fake engaged accounts, as taught by Boshmaf.  One of ordinary skill in the art would have been motivated to include modify a training dataset using a binary classifier to provide a more accurate result of classifying fake accounts “in order to avoid degrading the classification performance.” (Boshmaf; [100]).

Regarding Claim 16,
analyze a growth rate of the set of engaged accounts and the audience over a predetermined time, wherein a growth rate of a predetermined size within a predetermined time frame is identified  ([0085] “The social influence scores may be re-calculated repeatedly over time and recorded for later analysis. Each recorded score may be associated with a time interval for which the score is calculated… A snapshot may be taken of the past scores to determine whether a user's score is trending up or down” wherein a growth rate of the audience and engaged accounts is considered determining whether a user’s social influence score is trending up or down, [0052] a coefficient may include a time decay factor that causes the strength of the provided by particular actions (posts) to decay with time, such that more recent actions are more relevant, [0112] “Social influence score graphs 602, 604 show values of the fan popularity (FP), content publishing (CP), content interaction (CI), and content quality (CQ) weighted social influence factors for each day in a 7-day period”, [0092] “Fan popularity data for a specified user over a period of time is received… The fan popularity data includes follower counts for seven successive days” and [0094] “fan popularity factor may be measured in units other than follower counts. For example, the fan popularity factor may instead or in addition be based on the number of times the user gains a new follower (a positive contribution) or loses an existing follower (a negative contribution) in a particular time period”, see also [0061-64] and [0133]).

Regarding Claim 18,
wherein the features of the engaged account include content generated by the engaged accounts related to other publishing accounts ([0040] A sponsored story may be a social action by a user (such as “liking” a page, “liking” or commenting on a post on a page, RSVPing to an event associated with a page, voting on a question posted on a page, checking in to a place, using an application or playing a game, or “liking” or sharing a website) that an advertiser promotes, [0099] processing the “number of posts by other users on the user's timeline or activity stream, or comments or replies by other users on or to the user's posts, replies, or comments”, [0102] “ratings of the quality of the content published by the user… may be based on, for example, input from other users rating the user's published content…relevance of the content to related content items such as related posts, replies, or comments”, [0063] “negative sentiment may be distinguished from positive sentiment. A negative “like” may have a different weight from a positive like when calculating fan popularity. Disagreements with the user's posts by other users may negatively influence the content interaction score” and “social influence factors calculated for a user may include fan popularity (FP)… determined by how many other users follow, subscribe to, or otherwise have an association with the user in which they receive content from the user,” see also [0041]-0047], [0061-0064], [0099], [0102], [0133]);

Regarding Claim 20,
Modified Aggarwal discloses the computer system of claim 15, as recited above.  
select the content generated by the publisher account based on an age of the content ([0112]  “Social influence score graphs 602, 604 show values of the fan popularity (FP), content publishing (CP), content interaction (CI), and content quality (CQ) weighted social influence factors for each day in a 7-day period”, [0092] “Fan popularity data for a specified user over a period of time is determined  … The fan popularity data includes follower counts for seven successive days” and [0094] “fan popularity factor may be measured in units other than follower counts. For example, the fan popularity factor may instead or in addition be based on the number of times the user gains a new follower (a positive contribution) or loses an existing follower (a negative contribution) in a particular time period”), [0052] social factors used to calculate coefficient include the time since information was posted and accessed…a coefficient may include a time decay factor that causes the strength of the provided by particular actions (posts) to decay with time, such that more recent actions are more relevant, [0086] “identifying one or more of the social influence factors that are associated with a subset of the user's audience…targeting advertising to the subset when each of the social influence factors satisfies a threshold condition”, see also [0061-0064] and [0133]).

Regarding Claim 21,
Modified Aggarwal discloses the computer system of claim 15, as recited above.  
Boshmaf already discloses using a binary classifier to modify or update the training dataset to detect fake accounts, as recited in claim 15.  Boshmaf further discloses specifically:  wherein a binary classifier training procedure is performed to modify the training dataset ( [0009] The user class, also called its target variable, is the classification category to which the 

Regarding Claim 22,
Modified Aggarwal discloses the computer system of claim 15, as recited above.  Aggarwal further discloses calculating an audience quality score, wherein the audience quality score is calculated based on the audience engagement with the publisher account ([0004] social influence score may be calculated by an algorithm based on one or more social influence factors, which may include the number of followers the (publisher) user has, the quantity of content the user posts, the quantity of content published by other users and directed to the user, [0040] A sponsored story may be a social action by a user (such as “liking” a page, “liking” or commenting on a post on a page, RSVPing to an event associated with a page, voting on a question posted on a page, checking in to a place, using an application or playing a game, or “liking” or sharing a website) that an advertiser promotes,  [0133] The social influence score may be based on an 

Regarding Claim 23,
Modified Aggarwal discloses the computer system of claim 15, as recited above.  
Aggarwal further discloses wherein the set of features of the network service are used to adjust a set of factors which are used to calculate the score ([0053] features of the social network, [0004] “social influence score may be calculated by an algorithm based on one or more social influence factors, which may include the number of followers the user has, the quantity of content the user posts, the quantity of content published by other users and directed to the user”, [0046] “identifying and targeting users that are more likely to find its advertisements more relevant or useful” based on “user-profile information in social-networking system 160 to identify those users”,  [0133] “The social-networking system may suggest to the user that he or she target a specific audience, e.g., teenagers or users who like musicians' pages. The social-networking system may provide the total number of users who like musicians' pages to the user and/or use that total number as a goal for the number of users who view one or more of the user's advertisements. The social influence score may be based on an advertisement viewer count factor that is proportional to the number of users who view the user's advertisements. A view count factor of 1.0 may correspond to a goal in which every user who likes musicians' pages views one or more of the user's advertisements”). 
Examiner notes that the set of features of the network service being “used” for the intended use of adjusting factors which are then redundantly being “used” for the intended result not result in a structural difference between the claimed invention and the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  While the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a function/process which does not implicitly or explicitly alter the structural features of the claimed system overall. In Re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Response to Applicant’s Arguments and Amendment
	Applicant’s arguments and amendment have been considered, however, they are found to be unpersuasive.
Regarding the 35 USC 101 rejection, under Step 2A [prong 1], the claimed invention was analyzed to be an abstract idea pertaining (i) commercial/legal interactions; and/or (ii) managing certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).  Applicant failed to address this abstract idea identified under the analysis and why the claimed invention is not considered certain methods of organizing human activity.  Applicant’s arguments are completely silent about why the Applicant’s claimed invention should not be considered advertising, marketing or sales activities or behaviors and business relations expressly categorized under commercial/legal interactions, and/or social activities, teaching, and following rules or instructions expressly categorized under managing personal behavior/relationships or interactions between people.  See MPEP §2106.04(a)(2)(II).  
The only abstract idea addressed by the Applicant is regarding the alternative analysis provided by the Examiner that the claimed invention could also be categorized as a mental process abstract idea.  Applicant’s argument that the “claimed subject matter is physical rather than being a mere mental process, and thus is not an abstract idea.  They require the use of a computing device, and are of a nature which could not be performed as a mental process” (Remarks; pg. 6), is found unpersuasive.  
The recitation of using a computing device does not relieve the Applicant’s invention from not being abstract.  The claimed features of the claimed invention do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers 
Applicant’s argument (Remarks; pg. 6-7) that the “claimed invention requires the manipulation of a 3D model to sections (comprised of members) the manipulation of these sections to establish a construction process…” is unfounded since the features being argued are not claimed.  Thus, Applicant’s point is moot.
Applicant’s argument (Remarks; pg. 7-8) that the claimed invention process is “performed through computer learning based on previously analyzed audience accounts to provide an accurate review of the publishers audience” is not sufficient to provide a practical application of the judicial exception even though applicant asserts that the invention is “able to understand who are real people and who are bot accounts.”  Examiner respectfully disagrees.
Applicant’s characterization that “computer learning” is a practical application is unpersuasive.  Examiner notes, the claimed language of “modifying a (training) dataset” does not outright implement or require machine learning, and even if it were, in general, merely applying generic machine learning or artificial intelligence terms in the claimed language is not sufficient to provide a practical application and/or significantly more.   Applicant’s specification fails to clearly evidence, how to implement a specific machine learning or computer learning model or algorithm that trains and optimizes reiteratively or recursively the results evolving through each iteration to train the machine learning model or algorithm, and there is no specific disclosure on not rooted in machine learning technology nor do they improve machine learning or artificial intelligence models or techniques.  MPEP § 2106.05(a).  
The general recitation of machine learning or AI without any particularity, is simply not enough to amount to significantly more. See Ultramercial, 772 F.3d at 715—16 (holding the claims insufficient to supply an inventive concept because they did not “do significantly more than simply describe [the] abstract method”).  At best, the use or application of a generic machine learning or the claimed “binary classifier training procedure” is merely being applied on data gathering and processing, however, there is no indication in the disclosure of how any specific machine learning or AI algorithm is actually being implemented to provide an optimized machine learning model and more accurate improved data output after each reiteration of training the specific model.  In other words, there is nothing claimed nor provided in the disclosure by the Applicants that expressly provide any specific detail of what constitutes the specific details of the learning algorithms and how they determine whether a user is fake (bot) or real.  Thus, merely using these computer software or hardware elements as additional tools and linking them to a machine learning computer processing environment are not sufficient to integrate the judicial exception into a practical application.  Thus, the claims do not overcome the 35 USC 101 rejection.
Aggarwal and Komok are related to analyzing data for fake accounts” which essentially admits  to the core concept of the claimed invention to detect whether an account is fake based on analyzing user data for fake accounts.  
Nonetheless, Aggarwal already discloses analyzing user engagement data to determine a social influence score based on several social data factors, including the content generated data can be selected based on age of the content generated, in [0112]  “Social influence score graphs 602, 604 show values of the fan popularity (FP), content publishing (CP), content interaction (CI), 
Applicant’s main argument (Remarks; pg. 10) that the prior art “fail to disclose the modifying of a training data set for the detection of fake engaged accounts based on the data collected from the analyzing of the type of engagement” pertains to the newly amended limitations which have been addressed with the updated prior art rejection above.   Applicant's conclusory statement of merely underlining claim language and pointing out the new amended language is simply not disclosed by the prior art fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  These types of conclusory statements, lacking evidence or explanation, are unpersuasive because .  

Conclusion
Applicant’s amendment necessitate new ground(s) of rejection presented in this Office Action.  THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited.
Relevant Prior Art:
US Pat. 9,424,612 discloses a system for detecting fake accounts through an automated process that quantifies and continuously updates a user's reputation and the likelihood that the 
U.S. Pat. 11,005,843 directed to a system for detecting bots to generate social media posts and interactions, and assign a likelihood score to each user for being a bot or human user.
US 20190394231 System and method for detecting interactive social network of automated accounts comprising an ingestion engine for connecting to the social media channel and receiving a plurality of social media postings from a plurality of posting entities; a bot model operated by a computational device for determining whether at least one posting entity is a suspected bot, and if a user has a higher spamminess score and a high intent to appear famous (fake famous), then a higher automation score is calculated in the final steps.  Also optionally a verification score is applied, as some types of social media have a mechanism to determine whether the entity posting (or at least owning the account) is a human being.
US 20150082448 Method for Detecting Spammers and Fake Profiles in Social Networks in which negative examples of fake profiles and positive examples of legitimate profiles are chosen from the database of existing users of the social network. Then, a predetermined set of features is extracted for each chosen fake and legitimate profile, by dividing the friends or followers of the chosen examples to communities and analyzing the relationships of each node inside and between the communities. Classifiers that can detect other existing fake profiles according to their features are constructed and trained by using supervised learning.
US 20150067777 System and method for social network authenticity analysis which result in a metric (or score) that is used to determine a likelihood or probability that a node is authentic. 
US 20160350541 System and method for Identifying Illegitimate Accounts In Networked Environment Based On Clustering, Involves Determining Whether Particular Collection Of Nodes Included In Cluster Out Of Cluster Group Represents Illegitimate Or Legitimate Accounts.
US 20210256048 System and method for determining whether a user is a bot or human in social media accounts based on the post content and post date and time.
US 20190026786 Platform for Managing Social Media Content Throughout an Organization.
US 20160119364 System and method for dynamically selecting model thresholds for identifying illegitimate accounts.
Relevant Non-Patent Literature:
Wani, Mudasir Ahmad, and Suraiya Jabin. "A sneak into the Devil's Colony-Fake Profiles in Online Social Networks." arXiv preprint arXiv:1705.09929 (2017).
S. Khaled, N. El-Tazi and H. M. O. Mokhtar, "Detecting Fake Accounts on Social Media," 2018 IEEE International Conference on Big Data (Big Data), 2018, pp. 3672-3681, doi: 10.1109/BigData.2018.8621913.
B. Erşahin, Ö. Aktaş, D. Kılınç and C. Akyol, "Twitter fake account detection," 2017 International Conference on Computer Science and Engineering (UBMK), 2017, pp. 388-392, doi: 10.1109/UBMK.2017.8093420.
IronSense: Towards the Identification of Fake User-Profiles on Twitter Using Machine Learning," 2018 Fourteenth International Conference on Information Processing (ICINPRO), 2018, pp. 1-7, doi: 10.1109/ICINPRO43533.2018.9096687.
S. Fong, Y. Zhuang and J. He, "Not every friend on a social network can be trusted: Classifying imposters using decision trees," The First International Conference on Future Generation Communication Technologies, 2012, pp. 58-63, doi: 10.1109/FGCT.2012.6476584.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629                                                                                                                                                                                                        	/LYNDA JASMIN/             Supervisory Patent Examiner, Art Unit 3629